Citation Nr: 1815783	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-34 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and anxiety disorder. 

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1999 to March 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the November 2015 hearing, the Veteran testified that he was seen by a therapist during service on multiple occasions for two dissociative episodes occurring in 2000 and 2001.  He asserted that he was misdiagnosed at that time with borderline personality disorder and that the mental health clinic visits resulted in counseling statements attributing the episodes to stress.  The Board notes that mental health records are sometimes stored separately from service treatment records. Therefore, the AOJ should search for any in-service mental health records.

Moreover, during the November 2015 hearing, the Veteran testified that he was activated during his reserve service in 2006 or 2007 and put in a medical reserve unit due to his mental illness.  He indicated that, after a few months, he received a medical discharge under honorable conditions.  Thus, on remand, the AOJ should verify whether the Veteran had any active service in the reserves and secure any service personnel and treatment records from such service.

In addition, it appears that there may outstanding private medical records that are relevant to the issues on appeal.  In this regard, the Veteran testified at the November 2015 hearing that, shortly following service, he continued to suffer from psychiatric symptoms and was seen at Bear River in Utah, where he was diagnosed with bipolar disorder and treated with medication.  He also indicated that he has been seen at Weber County Human Services and Ogden Midtown Clinic in Utah.  

Moreover, there appear to be outstanding VA treatment records.  In a February 2013 authorization form, the Veteran stated that he been seen at the VA Medical Center (VAMC) in Salt Lake City, Utah, in October 2012 and November 2012.  In a May 2013 release authorization, he again identified the same VA healthcare providers (M.O. and Dr. R.).  The claims file does contain a letter from M.O. regarding the Veteran's mental health, which was received by VA in May 2015, and the nurse practitioner indicated that he had received treatment from 2009.  In February 2014, the Veteran also indicated that he had been receiving treatment at the Salt Lake City VAMC for 18 months and further noted that he had been hospitalized at a VA Inpatient Psychiatry Unit (IPU).  At the November 2015 hearing, he testified that his hospital stays have been between 7 and 14 days.  A December 2014 substance abuse psychosocial assessment contains further details of his VAMC IPU stay with dates of November 2013 for suicidal ideation and auditory hallucinations, December 2013 for rapid cycling of his bipolar disorder, and September 2014 for suicidal ideation.  

Therefore, on remand, the AOJ should attempt to obtain any outstanding private and VA treatment records.


The Board also notes that the Veteran was afforded a VA examination in March 2014 in connection with his claim.  He was diagnosed with bipolar affective disorder with a history of psychotic features; however, the examiner did not provide an opinion regarding the etiology of the disorder.  Therefore, a medical opinion should be obtained.

Lastly, the Board finds that the claim for TDIU is inextricably intertwined with the claim remanded for further development.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As the Veteran currently has no service-connected disabilities, the issue of entitlement to service connection for a psychiatric disorder must be resolved prior to resolution of the claim for TDIU.  Harris, 1 Vet. App. at 183.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any records from the McKay-Dee Hospital in Ogden, Utah, and IHC Behavioral Health of Logan, Utah (both identified in the March 2014 VA examination report), Bear River Mental, Weber County Human Services, and Ogden Midtown Clinic in Utah (identified by the Veteran during the November 2015 hearing).

The AOJ should also secure any outstanding VA treatment records.  The request for VA treatment records should include a search for records from Salt Lake City VAMC since 2009 and any records of hospitalizations, to include the Salt Lake City VAMC (VA IPU 3A) in November 2013, December 2013, and September 2014.

2.  The AOJ should secure the Veteran's complete military personnel records for his period of active duty from March 1999 to March 2002.

3.  The AOJ should contact the appropriate facilities to request any mental health treatment records from the Veteran's military service, to specifically include any records dated in 2001 and 2002 at Fort Bragg.  

(The Veteran has testified that he was seen by a therapist during service on multiple occasions for two dissociative episodes occurring in 2000 and 2001.  He asserted that he was misdiagnosed at that time with borderline personality disorder and that the mental health clinic visits resulted in "counseling statements" attributing the episodes to stress.)  

4.  The AOJ should verify whether the Veteran had any subsequent reserve service following his period of active duty from March 1999 to March 2002, to include any active service.  Any service personnel and treatment records pertaining to such service should also be secured.

(The Veteran has testified that he was in the individual ready reserve (IRR) and activated.)

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, including the November 2015 Board hearing transcript.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorders present during the appeal period (beginning May 2013).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

6.  After completing the above actions, the AOJ should proceed to conduct any other logical development.  Further development may include obtaining an additional VA examination or medical opinion for the Veteran's TDIU claim, if appropriate.

7.  The case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




